Citation Nr: 0416138	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  95-30 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for hypertensive heart 
disease, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio.

A review of the evidence of record discloses that by rating 
decision dated in November 2001, the disability rating for 
the veteran's hypertensive heart disease was increased from 
30 percent to 60 percent disabling, effective June 8, 1993.  
In a February 2004 rating decision, entitlement to a total 
disability rating based on unemployability by reason of 
service-connected disabilities was denied.  The veteran was 
notified of the termination by communication dated that same 
month.  A notice of disagreement with the determination is 
not of record.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate a claim, of what evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
This requirement is not met unless VA can point to a specific 
document in the claims folder.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Essential compliance with this 
requirement is not of record.

The undersigned notes that the fulfillment of the VA's 
statutory duty to assist the veteran includes providing VA 
examinations when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The veteran's accredited representative, in his May 2004 
informal hearing presentation, notes that in addition to 
being several years old, the last VA rating examination of 
record in November 2000, was inadequate.  The representative 
indicates that a December 2000 estimation of METs was 
reported as 5 to 6, but the representative states these were 
not actual testing measurements.  The representative notes 
that no additional testing was accomplished subsequent 
thereto.

VA outpatient records dated subsequent thereto pertain to a 
number of medical problems.

In view of the foregoing, the Board believes that more 
current information is desirable and the case is REMANDED for 
the following:

1.  After obtaining any VA outpatient 
records dating from May 2003, the veteran 
should be accorded a cardiovascular 
examination by an appropriate specialist.  
The examiner should provide an opinion 
concerning the current severity of the 
veteran's hypertension, to include a 
statement as to whether it is at least as 
likely as not that the veteran has left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent less 30 
percent.  Also, treadmill stress testing 
should be performed to measure the 
veteran's metabolic equivalence (METs), 
and if this cannot be done due to medical 
reasons, an estimation of the level of 
activity, expressed in METs, must be made 
by the examiner.  The examination report 
should confirm that the claims folder was 
reviewed, and the rationale for all 
diagnoses and opinions expressed should 
be provided.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of making his or her 
report.

2.  Following the aforementioned 
development, the case should be reviewed 
by the Board based on all the evidence of 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case, and 
be afforded a reasonable opportunity for 
response before the record is returned to 
the Board for further review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, he is 
advised that the examination requested in this REMAND is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for any scheduled examination 
could result in a denial of his claim.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




